Case: 11-60272       Document: 00512081812         Page: 1     Date Filed: 12/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2012
                                     No. 11-60272
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

DESMOND BURNETT,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                No. 2:10-CR-22-1



                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, JONES, and SMITH, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-60272     Document: 00512081812     Page: 2   Date Filed: 12/12/2012

                                  No. 11-60272

      This court affirmed the judgment of sentence, United States v. Burnett,
466 F. App’x 381 (5th Cir. 2012) (per curiam), bound by United States v. Tickles,
661 F.3d 212, 214-15 (5th Cir. 2011) (per curiam), which held that the Fair Sen-
tencing Act of 2010 (“FSA”) does not apply retroactively to a defendant who is
sentenced after the effective date of the FSA but whose offense preceded that
effective date. The Supreme Court granted a writ of certiorari, vacated, and
remanded for further consideration in light of Dorsey v. United States, 132 S. Ct.
2321 (2012). Burnett v. United States, 133 S. Ct. 323 (2012). In United States
v. Berry, No. 11-51050, 2012 U.S. App. LEXIS 24615, at *2 (5th Cir. Nov. 26,
2012) (per curiam), this court announced that Tickles had been overruled by Dor-
sey, which held that the more lenient penalties of the FSA apply to offenders who
committed offenses before the effective date of the FSA but who were sentenced
after that date.
      We therefore VACATE the judgment of sentence and REMAND for resen-
tencing in accordance with Dorsey.




                                        2